o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-114738-10 uil the honorable richard g lugar united_states senate washington dc attention ----------------------- dear senator lugar this letter responds to your inquiry dated date on behalf of your constituent --------------------- --------------wrote about the effect of a proposed regulation on veterans and widows who receive certain veterans’ benefits various federal state and local_government programs seek to help elderly or disabled individuals maintain their independence by funding home health care and other personal services the government agencies that administer the programs seek to assist the service recipients with employment_tax compliance by helping the service recipients to designate agents to report file and pay employment_taxes on their behalf the proposed regulation permits designated agents to provide comprehensive assistance for federal employment_tax purposes to these service recipients who are employers specifically the proposed regulation allows a home care service_recipient to designate an agent under sec_3504 of the internal_revenue_code to report file and pay all employment_taxes including federal_unemployment_tax_act futa taxes this change allows an agent to file a single futa_tax return ie form on behalf of multiple home care service recipients as the agent does currently for income_tax_withholding and federal_insurance_contributions_act fica_taxes ie form taxpayers may rely on the proposed_regulations for guidance pending issuance of the final regulations an employer is generally defined as a person who employs one or more employees see sec_31 d -2 a -1 a d -1 the employment_tax regulations provide that in general the employer-employee conex-114738-10 relationship exists when the person for whom the individual performs services has the right to direct and control that individual not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished the employer does not have to actually direct or control the manner in which the individual performs the services but must have the right to do so see sec_31 d -1 i -1 c -1 for a full text of the proposed regulation please see sec_3504 agent employment_tax liability reg-137036-08 2010_6_irb_398 available at http www irs gov irb 2010-06_irb ar11 html the proposed regulation does not change the definition of employer it also does not add any new employment_tax obligations on employers it merely permits an agent that acts on behalf of employers who are home care service recipients as defined in the regulation to perform the futa acts of an employer i hope this information is helpful in responding to -------------- if you have any questions please contact me or ----------------------------of my staff at -------------------- sincerely s janine cook janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
